





Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made
as of January 1, 2013, between Sensata Technologies, Inc., a Delaware
corporation (the "Company"), and Martha Sullivan ("Executive").
WHEREAS, the Company and Executive entered into a First Amended and Restated
Employment Agreement on March 22, 2011, an Employment Agreement on May 12, 2006
and an Amendment to the Employment Agreement on December 31, 2010 (collectively,
the "Prior Agreements");
WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreements, and have so approved an amendment and restatement by executing this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the date of the Prior Agreement and ending
as provided in paragraph 4 hereof (the "Employment Period").
2.Position and Duties.
(a)During the Employment Period, Executive shall serve as President and Chief
Executive Officer of the Company and shall have the normal duties,
responsibilities, functions and authority of the President and Chief Executive
Officer, subject to the power and authority of the Company's Board of Directors
(the “Company Board”) and the Parent’s Board of Directors (the “Parent Board” or
the “Board”), to expand or limit such duties, responsibilities, functions and
authority and to overrule actions of officers of the Company. During the
Employment Period, Executive shall render to Parent and its Subsidiaries
administrative, financial and other executive and managerial services that are
consistent with Executive's position as the Board may from time to time direct.
(b)Executive shall report to the Board, and Executive shall devote her full
business time and attention (except for vacation periods consistent with past
practice and reasonable periods of illness or other incapacity) to the business
and affairs of Parent and its Subsidiaries. In performing her duties and
exercising her authority under the Agreement, Executive shall support and
implement the business and strategic plans approved from time to time by the
Board and shall support and cooperate with Parent's and its Subsidiaries'
efforts to expand their businesses and operate profitably and in conformity with
the business and strategic plans approved by the Board. So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, perform other services for compensation. Unless otherwise agreed
by Executive, Executive's place of work shall be in the greater Attleboro,
Massachusetts metropolitan area, except for travel reasonably required for
Company business.
(c)For purposes of this Agreement, "Subsidiaries" shall mean any corporation or
other entity of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent, directly or through one
or more Subsidiaries.
(d)For purposes of this Agreement, "Affiliate" shall mean with respect to Parent
and its Subsidiaries, any other Person controlling, controlled by or under
common control with Parent or any of its Subsidiaries and, in the case of a
Person which is a partnership, any partner of the Person.

 
 
 




--------------------------------------------------------------------------------



(e)For purposes of this Agreement, "Person" shall mean an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
(f) For purposes of this Agreement, "Parent" shall mean Sensata Technologies
Holding N.V., a company incorporated under the laws of the Netherlands.
3.             Compensation and Benefits.
(a)                Executive's base salary for the Employment Period shall be
equal to the amount determined by the Board, on an annual basis occurring on
April 1 of each year (as adjusted from time to time, the "Base Salary"), which
salary shall be payable by the Company in regular installments in accordance
with the Company's general payroll practices (in effect from time to time).
Executive’s Base Salary as of the date of this Agreement is $700,000. In
addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company's employee benefit programs for which senior
executive employees of Parent and its Subsidiaries are generally eligible
(assuming Executive and/or her family meet the eligibility requirements of those
benefit programs) (the "Senior Executive Benefits").
(b)              During the Employment Period, the Company shall reimburse
Executive for all reasonable business expenses incurred by her in the course of
performing her duties and responsibilities under this Agreement, which business
expenses are consistent with the Company's policies in effect from time to time
with respect to travel, entertainment and other business expenses, subject to
the Company's requirements with respect to reporting and documentation of such
expenses.
(c)                In addition to the Base Salary, Executive shall be eligible
to earn an annual bonus ("Annual Bonus") in an amount equal to a certain
percentage of the Base Salary then in effect, which percentage shall be
determined by the Compensation Committee of the Board, and is based upon the
achievement by Parent and its Subsidiaries of financial and other objectives
established for each fiscal year by the Board. Executive will become entitled to
receive an Annual Bonus, if any, only if Executive continues to be employed by
Parent or any of its Subsidiaries through April 1st of the fiscal year following
the fiscal year to which such Annual Bonus relates and such Annual Bonus, if
any, will be paid to Executive by the Company on or before April 15th of the
fiscal year following the fiscal year to which such Annual Bonus relates.
4.             Term.
(a)            The Employment Period shall end on the first anniversary of the
date hereof, but shall automatically be renewed on the same terms and conditions
set forth herein (as modified from time to time by the parties hereto) for
additional one-year periods beginning on the first anniversary of the date
hereof and on each successive anniversary date, unless the Company or Executive
gives the other party written notice of the election not to renew the Employment
Period at least 90 days prior to any such renewal date; provided that, the
Employment Period shall terminate prior to such date immediately upon
Executive's resignation (with or without Good Reason, as defined below), death
or Disability (as defined below) or upon the Company's termination of
Executive's employment (whether with Cause (as defined below) or without Cause).
(b)            If the Employment Period is terminated (1) by the Company without
Cause (other than as a result of Executive's Disability) or (2) upon Executive's
resignation with Good Reason, Executive shall be entitled to (i) her Base Salary
through the date of termination, (ii) any bonus amounts to which Executive is
entitled for years that ended on or prior to the date of termination as set
forth in Section 3(c) (including that Executive has been

2



--------------------------------------------------------------------------------



employed by the Parent or its Subsidiaries through April 1 of the fiscal year
following the fiscal year to which such bonus relates), (iii) an amount equal to
two years of Executive's then current Base Salary plus an amount equal to the
sum of the Annual Bonus paid to Executive in respect of each of the two years
immediately preceding the termination of Executive's employment, and (iv)
running concurrently with her COBRA period, continued participation throughout
the Severance Period (as defined below) in all health and dental benefit plans
in which Executive was entitled to participate immediately prior to the
termination of Executive's employment (or the Company shall arrange to make
available to Executive benefits substantially similar to those which Executive
would otherwise have been entitled to receive over such period if Executive's
employment had not been terminated) on the same terms and conditions (including
employee contributions toward premium payments) under which Executive was
entitled to participate immediately prior to her termination. The amounts and
benefits described in clauses (iii) and (iv) of this paragraph 4(b) will be paid
if and only if Executive has executed and delivered to the Company a general
release substantially in the form of Exhibit A attached hereto and such release
has become effective and no longer subject to revocation not later than 60 days
following the date of termination (the “General Release") and only if Executive
does not breach the provisions of paragraphs 5, 6 and 7 hereof. The amounts
payable pursuant to clause (iii) of this paragraph 4(b) shall be payable in
regular installments over the 24 month period following the date of termination
(the "Severance Period") in accordance with the Company's general payroll
practices as in effect on the date of termination, but in no event less
frequently than monthly; provided that no amounts shall be paid until the first
scheduled payment date following the date the General Release is executed and no
longer subject to revocation, with the first such payment being in an amount
equal to the total amount to which Executive would otherwise have been entitled
during the period following the date of termination through such payment date if
such deferral had not been required; provided, however, that any such amounts
that constitute nonqualified deferred compensation within the meaning of
Internal Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (“Code Section 409A”) shall not be paid until the 60th day following
such termination to the extent necessary to avoid adverse tax consequences under
Code Section 409A, and, if such payments are required to be so deferred, the
first payment shall be in an amount equal to the total amount to which Executive
would otherwise have been entitled during the period following the date of
termination through such payment date if such deferral had not been required.
(c)            If the Employment Period is terminated (1) by the Company with
Cause, (2) due to Executive's death or Disability or (3) by Executive's
resignation without Good Reason, Executive shall be entitled to receive (i) her
Base Salary through the date of termination and (ii) any bonus amounts to which
Executive is entitled determined by reference to years that ended on or prior to
the date of termination.
(d)            Except as otherwise expressly provided herein, Executive shall
not be entitled to any other salary, bonuses, employee benefits or compensation
from the Company or its Subsidiaries after the termination of the Employment
Period and all of Executive's rights to salary, bonuses, employee benefits and
other compensation hereunder which would have accrued or become payable after
the termination of the Employment Period (other than vested retirement benefits
accrued on or prior to the termination of the Employment Period or other amounts
owing hereunder as of the date of such termination that have not yet been paid)
shall cease upon such termination, other than those expressly required under
applicable law (such as COBRA).
(e)            Executive is under no obligation to mitigate damages or the
amount of any payment provided for hereunder by seeking other employment or
otherwise, and the Company shall have no right of offset for any amounts
received by Executive from other employment; provided that, notwithstanding
anything to the contrary herein, Executive's coverage under the Company's health
and dental benefit plans will terminate when Executive becomes eligible under
any employee benefit plan made available by another employer covering health and
dental benefits. The Executive shall notify the Company within thirty (30) days
after becoming eligible for any such benefits.

3



--------------------------------------------------------------------------------



(f)            The Company may offset any amounts Executive owes Parent and its
Subsidiaries against any amounts Parent and its Subsidiaries owe Executive
hereunder.
(g)            For purposes of this Agreement, "Cause" shall mean, with respect
to Executive, one or more of the following: (i) the indictment for a felony or
other crime involving moral turpitude or the commission of any other act or any
omission to act involving fraud with respect to Parent or any of its
Subsidiaries or any of their customers or suppliers; (ii) any act or any
omission to act involving dishonesty or disloyalty which causes, or in the good
faith judgment of the Board would be reasonably likely to cause, material harm
(including reputational harm) to Parent or any of its Subsidiaries or any of
their customers or suppliers; (iii) any (A) repeated abuse of alcohol or
(B) abuse of controlled substances, in either case, that adversely affects
Executive's work performance (and, in the case of clause (A), continues to occur
at any time more than 30 days after Executive has been given written notice
thereof) or brings Parent or its Subsidiaries into public disgrace or disrepute;
(iv) the failure by Executive to substantially perform duties as reasonably
directed by the Parent Board, the Company Board, which non-performance remains
uncured for 10 days after written notice thereof is given to Executive; (v)
willful misconduct with respect to Parent or any of its Subsidiaries, which
misconducts causes, or in the good faith judgment of the Board would be
reasonably likely to cause, material harm (including reputational harm) to
Parent or any of its Subsidiaries; (vi) the failure of Executive to cooperate in
any audit or investigation of the business or financial practices of the Parent
or any of its Subsidiaries; or (vii) any breach by Executive of paragraph 5, 6
or 7 of this Agreement or any other material breach of this Agreement or the
Management Equity Plans (as defined below).
(h)         Executive will be "Disabled" only if, as a result of her incapacity
due to physical or mental illness, Executive is considered disabled under the
Company's long-term disability insurance plans.
(i)         For purposes of this Agreement, "Good Reason" shall mean if
Executive resigns from employment with the Company and, if applicable, its
Subsidiaries prior to the end of the Employment Period as a result of one or
more of the following reasons: (i) any reduction in Executive's Base Salary or
bonus opportunity, without Executive's prior consent, in either case other than
any reduction which (A) is generally applicable to senior leadership team
executives of the Company and (B) does not exceed 15% of Executive’s Base Salary
and bonus opportunity in the aggregate; (ii) any material breach by Parent or
any of its Subsidiaries of any agreement between such Persons and Executive;
(iii) a change in Executive's principal office without Executive's prior consent
to a location that is more than 50 miles from Executive's principal office on
the date hereof; (iv) delivery by the Company of a notice of non-renewal of the
Employment Period; or (v) a material diminution in Executive's job
responsibilities without Executive's prior consent; provided that, any such
reason was not cured by the Company to Participant's reasonable satisfaction
within 30 days after delivery of written notice thereof to the Company; further
provided that, in each case written notice of an Executive's resignation with
Good Reason must be delivered to the Company within 30 days after Executive has
actual knowledge of the occurrence of any such event in order for Executive's
resignation with Good Reason to be effective hereunder.
(j)            For purposes of this Agreement, "Management Equity Plans" shall
mean the 2006 Management Securities Purchase Plan of Sensata Investment Company
S.C.A., the 2006 Management Option Plan of Parent, and the 2010 Equity Incentive
Plan of Parent, together with any other incentive equity plan of Parent or any
of its Subsidiaries under which Executive may in the future receive any equity
or equity based award, along with any Award Agreements (as defined therein) and
any attachments thereto, as amended from time to time.
5.            Confidential Information.
(a)            Executive acknowledges that the continued success of Parent and
its Subsidiaries and Affiliates, depends upon the use and protection of a large
body of confidential and proprietary

4



--------------------------------------------------------------------------------



information. All of such confidential and proprietary information now existing
or to be developed in the future will be referred to in this Agreement as
"Confidential Information". Confidential Information will be interpreted as
broadly as possible to include all information of any sort (whether merely
remembered or embodied in a tangible or intangible form) that is (i) related to
Parent's or its Subsidiaries' or Affiliates' current or potential business and
(ii) is not generally or publicly known. Confidential Information includes,
without specific limitation, the information, observations and data obtained by
Executive during the course of her performance under this Agreement concerning
the business and affairs of Parent and its Subsidiaries and Affiliates,
information concerning acquisition opportunities in or reasonably related to the
Parent's or its Subsidiaries' or Affiliates' business or industry of which
Executive becomes aware during the Employment Period, the persons or entities
that are current, former or prospective suppliers or customers of any one or
more of them during Executive's course of performance under this Agreement, as
well as development, transition and transformation plans, methodologies and
methods of doing business, strategic, marketing and expansion plans, including
plans regarding planned and potential sales, financial and business plans,
employee lists and telephone numbers, locations of sales representatives, new
and existing programs and services, prices and terms, customer service,
integration processes, requirements and costs of providing service, support and
equipment. Therefore, Executive agrees that during her employment and for a
period of three (3) years after termination of her employment for any reason
(and as to information that constitutes a trade secret under applicable law, for
such longer period as the same shall remain a trade secret) she shall not
disclose to any unauthorized person or use for her own account any of such
Confidential Information without the Board's prior written consent, unless and
to the extent that any Confidential Information (i) becomes generally known to
and available for use by the public other than as a result of Executive's acts
or omissions to act or (ii) is required to be disclosed pursuant to any
applicable law or court order. Executive agrees to deliver to the Company at the
end of the Employment Period, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the business of Parent or its Subsidiaries or
Affiliates (including, without limitation, all Confidential Information) that
she may then possess or have under her control.
(b)            During the Employment Period, Executive shall not use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other person to whom Executive has an obligation of confidentiality, and
shall not bring onto the premises of Parent or its Subsidiaries or Affiliates
any unpublished documents or any property belonging to any former employer or
any other Person to whom Executive has an obligation of confidentiality unless
consented to in writing by the former employer or Person. Executive shall use in
the performance of her duties only information that is (i) generally known and
used by persons with training and experience comparable to Executive's and that
is (x) common knowledge in the industry or (y) is otherwise legally in the
public domain, (ii) otherwise provided or developed by Parent or its
Subsidiaries or Affiliates or (iii) in the case of materials, property or
information belonging to any former employer or other Person to whom Executive
has an obligation of confidentiality, approved for such use in writing by such
former employer or Person. If at any time during the Employment Period,
Executive believes she is being asked to engage in work that will, or will be
likely to, jeopardize any confidentiality or other obligations Executive may
have to former employers, Executive shall immediately advise the Board so that
Executive's duties can be modified appropriately.
(c)              Executive represents and warrants to the Parent and its
Subsidiaries that Executive took nothing with her which belonged to any former
employer when Executive left her position(s) with such employer(s) and that
Executive has nothing that contains any information which belongs to any former
employer. If at any time Executive discovers that this representation is
incorrect, Executive shall promptly return any such materials to Executive's
former employer(s). Parent and its Subsidiaries do not want any such materials,
and Executive shall not be permitted to use or refer to any such materials in
the performance of Executive's duties hereunder.
(d)            Executive understands that Parent and its Subsidiaries and
Affiliates will receive from third parties confidential or proprietary
information ("Third Party Information") subject to a duty on

5



--------------------------------------------------------------------------------



Parent's and its Subsidiaries' and Affiliates' part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of paragraph 5(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of Parent or its Subsidiaries and Affiliates who need to know
such information in connection with their work for Parent or such Subsidiaries
and Affiliates) or use, except in connection with her work for Parent or its
Subsidiaries and Affiliates, Third Party Information unless expressly authorized
by a member of the Board in writing.
6.            Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to Parent's or any of its
Subsidiaries' actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and its Subsidiaries, whether before or after the date of this Agreement
("Work Product"), belong to Parent, the Company or such Subsidiary. Executive
shall promptly disclose such Work Product to the Board and, at the Company's
expense, perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).
7.            Non-Compete; Non-Solicitation.
(a)         In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the course of her employment with
the Company and its Subsidiaries she has and shall become familiar with Parent's
and its Subsidiaries' and Affiliates' corporate strategy, pricing and other
market information, know-how, trade secrets and valuable customer, supplier and
employee relationships, and with other Confidential Information concerning
Parent and its Subsidiaries and Affiliates, and that her services have been and
shall be of special, unique and extraordinary value to Parent and its
Subsidiaries and Affiliates. Accordingly, Executive agrees that, during the
Employment Period and for two (2) years thereafter (the "Noncompete Period"),
she shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, or in any manner engage in
any Competing Business that conducts operations or sales in such U.S. states, or
such countries outside the United States, as Parent and its Subsidiaries conduct
sales or operations as of the date of termination of the Employment Period.
Nothing herein shall prohibit Executive from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation. For purpose of this Agreement, "Competing Business" shall mean any
business engaged (whether directly or indirectly) in the design, manufacture,
marketing, or sale of electromechanical or electronic sensors or controls.
(b)            During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of Parent or any Subsidiary to leave the employ of Parent or such
Subsidiary, or in any way interfere with the relationship between Parent or any
Subsidiary and any employee thereof, (ii) knowingly hire any person who was an
employee of Parent or any Subsidiary at any time during the twelve months prior
to the termination of Executive's employment or (iii) induce or encourage any
customer, supplier, licensee, licensor or other business relation of Parent or
any Subsidiary to cease doing business with Parent or such Subsidiary, or in any
way interfere with the relationship between any such customer, supplier,
licensee. licensor or business relation and Parent or any Subsidiary (including,
without limitation, making any negative or disparaging statements or
communications regarding Parent or its Subsidiaries); provided that, in each
case, this paragraph 7(b) shall only apply if Executive shall have done business
with, or had supervisory or other responsibility

6



--------------------------------------------------------------------------------



for, the employee, customer, supplier, licensee, licensor, or business relation
to which the applicable clause of this paragraph 7(b) applies.
(c)            If, at the time of enforcement of this paragraph 7, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in this paragraph 7 are reasonable and that she has reviewed the
provisions of this Agreement with her legal counsel.
(d)            Executive acknowledges that any breach or threatened breach of
the provisions of this paragraph 7 would cause Parent and its Subsidiaries
irreparable harm. Accordingly, in addition to other rights and remedies existing
in its favor, the Company shall be entitled to specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof (without
posting a bond or other security). Further, in the event of an alleged breach or
violation by Executive of this paragraph 7, the Noncompete Period shall be
tolled until such breach or violation has been duly cured.
8.             Executive's Representations. Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which she is bound, (b) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (c) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that she has consulted
with independent legal counsel regarding her rights and obligations under this
Agreement and that she fully understands the terms and conditions contained
herein.
9.         Survival. Paragraphs 4 through 23 (other than paragraph 21) shall
survive and continue in full force in accordance with their terms
notwithstanding the termination of the Employment Period.
10.         Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Martha N. Sullivan
c/o Sensata Technologies
529 Pleasant Street
Attleboro, MA 02703


Notices to the Company:
Sensata Technologies, Inc.
529 Pleasant Street
Attleboro, MA 02703
Attention: General Counsel

7



--------------------------------------------------------------------------------





or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
11.            Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
12.            Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
13.            No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
14.            Counterparts. This Agreement may be executed in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
15.            Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including,
without limitation, any Persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the "Company" for the purposes of this Agreement), but will
not otherwise be assignable, transferable or delegable by the Company other than
to Parent or any of its Subsidiaries. This Agreement will inure to the benefit
of and be enforceable by Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees and legatees, but
otherwise will not otherwise be assignable, transferable or delegable by
Executive. This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as otherwise
expressly provided in this paragraph 15.
16.            Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
17.            Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Company Board) and Executive, and no course of conduct or course
of dealing or failure or delay by any party hereto in enforcing or exercising
any of the provisions of this Agreement (including, without limitation, the
Company's right to terminate the Employment Period with Cause or, except as
otherwise stated herein, Executive's right to terminate the Employment Agreement

8



--------------------------------------------------------------------------------



with Good Reason) shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
18.            Insurance. The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance.
19.             Tax Matters; Code Section 409A.
(a)            The Company and its respective Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes ("Taxes") imposed with respect to
Executive's compensation or other payments from the Company or any of its
Subsidiaries or Executive's ownership interest in Parent (including, without
limitation, wages, bonuses, dividends, the receipt or exercise of equity options
and/or the receipt or vesting of restricted equity). In the event the Company or
any of its Subsidiaries does not make such deductions or withholdings, Executive
shall indemnify the Company and its Subsidiaries for any amounts paid with
respect to any such Taxes, together (if such failure to withhold was at the
written direction of Executive) with any interest, penalties and related
expenses thereto.
(b)            The intent of the parties is that payments and benefits under
this Agreement comply with Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company, or Parent or any of their
Subsidiaries be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.
(c)            A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered "nonqualified deferred compensation" under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 19(c) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
(d)            To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all such expenses or other reimbursements hereunder shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by the Executive, (B) any right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible

9



--------------------------------------------------------------------------------



for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(e)            For purposes of Code Section 409A, the Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(f)            Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
20.         Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
21.         Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive, or of which Executive becomes aware, at any time
during the Employment Period, which opportunities relate to the business of
designing, manufacturing, marketing, or selling electromechanical or electronic
sensors or controls ("Corporate Opportunities"). During the Employment Period,
unless approved by the Board, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive's own behalf.
22.         Executive's Cooperation. During the Employment Period and
thereafter, Executive shall reasonably cooperate with Parent and its
Subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by Parent or any Subsidiary
(including, without limitation, Executive being available to Parent and its
Subsidiaries upon reasonable notice for interviews and factual investigations,
appearing at Parent's or any Subsidiary's request to give truthful and accurate
testimony without requiring service of a subpoena or other legal process,
volunteering to Parent and its Subsidiaries all pertinent information and
turning over to Parent and its Subsidiaries all relevant documents which are or
may come into Executive's possession, all at times and on schedules that are
reasonably consistent with Executive's other permitted activities and
commitments). In the event Parent or any Subsidiary requires Executive's
cooperation in accordance with this paragraph, Parent shall pay Executive a per
diem reasonably determined by the Board and reimburse Executive for reasonable
expenses incurred in connection therewith (including lodging and meals, upon
submission of receipts).
23.         Nondisparagement. Executive agrees not to, except as may be required
by law, directly or indirectly, publicly or privately, make, publish or solicit,
or encourage others to make, publish or solicit, any disparaging statements,
comments, announcements, or remarks concerning Parent or its Affiliates, or any
of their respective past and present directors, officers or employees. Parent
and its Affiliates agree not to, except as may be required by law, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit, any disparaging statements, comments, announcements
or remarks concerning Executive or her employment with the Company or any of its
Subsidiaries.


* * * * *

10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.


SENSATA TECHNOLOGIES, INC.
 
 
 
 
 
 
By:
/s/ Robert Hureau
 
 
 
 
 
 
 
Name:
Robert Hureau
 
 
 
 
 
 
 
Title:
Chief Financial Officer
 
 
 
 

EXECUTIVE
 
 
 
 
 
 
By:
/s/ Martha Sullivan
 
 
 
 
 
Martha Sullivan
 
 
 
 






















11

--------------------------------------------------------------------------------




EXHIBIT A
SENSATA TECHNOLOGIES, INC.


______________, _______
Dear employee:


This letter will confirm the Agreement between you and Sensata Technologies,
Inc. as follows:
(a)
Separation from the Company

By signing this agreement you acknowledge that your separation from Sensata
Technologies, Inc. will be effective on _______, ________ (the "Separation
Date"). As of the Separation Date, you will no longer be required to fulfill any
of the duties and responsibilities associated with your position. Reference is
made to that Employment Agreement, dated as of _________, by and between you and
the Company (as amended from time to time in accordance with its terms, the
"Employment Agreement").
(b)
Severance Payment

In exchange for your execution of this Agreement, including the Release in
paragraph 3, the Company agrees to pay you: [SPECIFY,] (as provided in your
Employment Agreement) in twelve monthly installments of _____, less deductions
required by law ("Severance Payments"). Such Severance Payments will not be made
until this agreement becomes effective and enforceable. Such Severance Payments
shall not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or any of its affiliates. You understand that the Severance Payments
made to you represent consideration for signing this Release and are not salary,
wages or benefits to which you were already entitled. You also acknowledge and
represent that you have already received everything to which you were entitled
by virtue of your employment relationship with the Company.
(c)
Release by You

1.
You (for yourself, your heirs, assigns or executors) release and forever
discharge the Company, any of its affiliates, and its and their directors,
officers, agents and employees from any and all claims, suits, demands, causes
of action, contracts, covenants, obligations, debts, costs, expenses, attorneys'
fees, liabilities of whatever kind or nature in law or equity, by statute or
otherwise whether now known or unknown, vested or contingent, suspected or
unsuspected, and whether or not concealed or hidden, which have existed or may
have existed, or which do exist, through the date this letter agreement becomes
effective and enforceable, ("Claims") of any kind, which relate in any way to
your employment with the Company or the termination of that employment, except
those arising out of the performance of this letter agreement, your rights under
the employee benefit plans of the Company and your rights to accrued, unused
amount in the Timebank system (for vacation and sick leave). Such released
claims include, without in any way limiting the generality of the foregoing
language, any and all claims of employment discrimination under any local,
state, or federal law or


12



--------------------------------------------------------------------------------




ordinance, including, without limitation, Title VII or the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; the Americans with Disabilities
Act of 1990; the Age Discrimination in Employment Act of 1967, as amended.
2.
In signing this Release you acknowledge that you intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. You expressly consent that this Release shall be given full force and
effect according to each and all of its express terms and provisions, including
those relating to unknown and unsuspected Claims (notwithstanding any state
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. You acknowledge and agree that
this waiver is an essential and material term of this Release and without such
waiver the Company would not have made the Severance Payments described in
paragraph 2. You further agree that in the event you bring your own Claim in
which you seek damages against the Company, or in the event you seek to recover
against the Company in any Claim brought by a governmental agency on your
behalf, this Release shall serve as a complete defense to such Claims.

3.
By signing this letter agreement, you acknowledge that you:

1.
have been given [forty-five] days after receipt of this letter agreement within
which to consider it;

2.
have carefully read and fully understand all of the provisions of this letter
agreement;

3.
knowingly and voluntarily agree to all of the terms set forth in this letter
agreement;

4.
knowingly and voluntarily agree to be legally bound by this letter agreement;

5.
have been advised and encouraged in writing (via this agreement) to consult with
an attorney prior to signing this letter agreement;

6.
understand that this letter agreement, including the Release, shall not become
effective and enforceable until the eighth day following execution of this
letter agreement, and that at any time prior to the effective day you can revoke
this letter agreement.

(d)
Additional Agreements

(i)You also agree not to, except as may be required by law, directly or
indirectly, publicly or privately, make, publish or solicit, or encourage others
to make, publish or solicit, any disparaging statements, comments,
announcements, or remarks concerning Company, any of its affiliates, or any of
their respective past and present directors, officers or employees.
(ii)You further agree to keep all confidential and proprietary information about
the past or present business affairs of the Company confidential unless a prior
written release from the Company is obtained.
(iii)You further agree that as of the date hereof, you have returned to the
Company any and all property, tangible or intangible, relating to its business,
which you possessed or had control over at any time, including, but not limited
to, company-provided credit cards, building or office access cards, keys,
computer equipment, manuals, files, documents, records, software, customer data
base and other data, and that you shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.
(e)
Confidentiality of this Letter Agreement


13



--------------------------------------------------------------------------------




The contents of this letter agreement, including, but not limited to, its
financial terms, are strictly confidential. By signing this agreement you agree
and represent that you will maintain the confidential nature of the agreement,
except (a) in disclosing it to legal counsel, tax and financial planners, and
immediate family who agree to keep it confidential; (b) as otherwise required by
law, in which case you shall notify the Company in writing in advance of
disclosure; and (c) as necessary to enforce this letter agreement.
The Company agrees that it will keep the contents of this letter agreement
confidential, except (a) to its executive staff and governing bodies, as
necessary or appropriate, and to its outside counsel and auditors; (b) as
otherwise required by law; and (c) as necessary to enforce this letter
agreement.
(f)
No Transfer or Assignment    

You and the Company agree that no interest or right you have or any of your
beneficiaries has to receive payment or to receive benefits under this Agreement
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, except
as required by law. Nor may such interest or right to receive payment or
distribution be taken, voluntarily or involuntarily, for the satisfaction of the
obligations or debts of, or other claims against you or your beneficiary,
including for alimony, except to the extent required by law.
(g)
No Admissions

This letter agreement shall not be construed as an admission of any wrongdoing
either by the Company, its affiliates, or its and their directors, officers,
agents and employees.
(h)
No Other Agreement

This letter agreement contains the entire agreement between you and the Company.
No part of this letter agreement may be changed except in writing, executed by
both you and the Company.
(i)
Governing Law

This letter agreement shall be interpreted in accordance with the laws of the
State of Delaware. Whenever possible, each provision of this letter agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision shall be held to be prohibited or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or affecting the remainder of
such provision or any of the remaining provisions of this letter agreement.
(j)
Counterparts

This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
Agreement.

14



--------------------------------------------------------------------------------




Please indicate your agreement by signing this letter and returning it to us on
or before _______, ________.
Very truly yours,
Sensata Technologies, Inc.




By:    
Name:
Its:










AGREED TO AND ACCEPTED BY:


_______________________________
Martha Sullivan


Dated: _________________________









15

